Citation Nr: 0534900	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain with postoperative disc disease.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wears of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted an 
increased rating of 20 percent for low back strain and also 
denied a temporary total convalescent evaluation following 
surgery as treatment for a service-connected disability.  A 
July 2002 rating decision denied an increased rating for low 
back strain and service connection for post operative lumbar 
disc disease.  The veteran filed a Notice of Disagreement as 
to all three issues; however, the two claims involving 
service connection for post operative lumbar disc disease and 
a temporary total convalescent rating were subsequently 
granted.  As the medical evidence indicates that the 
postoperative lumbar disc disease and low back strain arose 
from the same incident and have overlapping symptoms, the 
evaluation of the two disorders have been combined into one 
issue.  38 C.F.R. § 4.14 (2005); see also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The Board initially reviewed this matter and remanded it in 
November 2004 for further evidentiary development, including 
a VA compensation and pension physical examination (VA 
examination).  Review of the record reveals all actions 
directed by the remand have been accomplished and the Board 
may proceed with its review.  Stegall v. West, 11 Vet. App. 
268 (1998).

As a temporary total convalescent rating was assigned under 
38 C.F.R. § 4.30 from September 12, 2001, to October 31, 
2001, the claim for an increased rating will not cover this 
time period.




FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an evaluation in excess of 20 percent 
for low back strain with postoperative disc disease; all 
reasonable development necessary for the disposition of the 
instant case has been completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected low back strain with 
postoperative disc disease is currently manifested by 
moderate recurring attacks of intervertebral disc syndrome; 
it is not manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, nor is there medical 
evidence of incapacitating episodes, ankylosis of the lumbar 
spine, or more than slight limitation of motion in the lumbar 
spine or neurologic abnormalities that are more than slight 
in degree.

3.  The competent medical evidence does not demonstrate that 
the veteran's service-connected low back strain with 
postoperative disc disease presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule for Rating Disabilities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back strain with postoperative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 
Diagnostic Code 5243 (2005); Diagnostic Codes 5289, 5292, 
5295 (prior to September 26, 2003); Diagnostic Code 5293 
(effective prior to September 23, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in June 2001, months before the 
rating decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The VCAA notice complies with the first three 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it: (1) informs the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informs the claimant about the information and 
evidence that VA will seek to provide; and (3) informs the 
claimant about the information and evidence the claimant is 
expected to provide.  The Appeals Management Center sent a 
second VCAA notice in December 2004, which fulfilled the 
fourth element, in that it requested the claimant to tell VA 
of any information or evidence he thought will support his 
claim and provide any evidence in his possession that 
pertains to the claim.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, in a 
recent opinion, VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the October 2001 
and July 2002 rating decisions, the October 2002 Statement of 
the Case (SOC), and the August 2005 Supplemental SOC 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the SOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations in April 2002, 
May 2003, and March 2005, which addressed the status of the 
veteran's low back strain with postoperative disc disease.  
These evaluations are adequate for rating purposes; there is 
sufficient medical evidence of record to make a decision on 
the claim on appeal.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
above has a specified effective date without provision for 
retroactive application, it may not be applied prior to its 
effective date.  However, as of the effective date, there is 
nothing in the applicable law and regulations, to include the 
cited legal authority, that precludes the Board from applying 
whichever version of the rating criteria is more favorable to 
the veteran.

Prior to the revision on September 23, 2002, 38 C.F.R. § 
4.71a, Diagnostic Code 5293 provided that moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(that is, with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.

As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
10 percent disability rating is warranted when there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent requires intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is assigned when the 
veteran experienced incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  An evaluation can be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method results in the higher evaluation.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine was 
changed again to provide for the evaluation of all spine 
disabilities, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episodes) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, the maximum rating allows a 40 percent evaluation for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a maximum rating of 40 percent is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome may also be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36-
97 at Comments, paragraph 2 ("[Diagnostic Code] 5293, 
codified at 38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher is the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule.  Nevertheless, such determinations must be 
made or no ratings would ever be assigned.  Therefore, making 
such determinations about factors not precisely defined in 
the rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 
at Comments, paragraph 2.

Diagnostic Code 5292 (Spine, limitation of motion, lumbar) 
was also subject to the September 26, 2003, revision of the 
schedular criteria for rating diseases and injuries for the 
spine.  The criteria in effect before September 26, 2003, are 
noted above.  Diagnostic Code 5292 for spine, limitation of 
motion, lumbar, was not renumbered.  The criteria that most 
closely matches 5292, however, is found in Diagnostic Code 
5242 (Degenerative arthritis of the spine), which is also 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine.

Under Diagnostic Code 5289, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5289 (prior to September 
26, 2003).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8520 (2005).  Complete paralysis of the 
sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions as presented in hearing testimony 
and argument, various private treatment records/reports, and 
reports of VA examinations.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

A review of the record indicates that the veteran's low back 
strain with postoperative disc disease is rated appropriately 
at 20 percent.  

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 60 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  Specifically, the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion.  As such, a separate 
rating for arthritis with limitation of motion of the lumbar 
spine in this situation would be inappropriate. VAOPGCPREC 
36-97.  Diagnostic Code 5293 also contemplates lumbar 
radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations, and it includes 
muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003 pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides: "Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion."  In short, a 60 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic aspects of the 
lumbar discogenic disease, specifically the effect 
musculoskeletal-caused pain and muscle spasms have upon 
movement of the spine, as well as the neurologic aspects of 
lumbar discogenic disease, specifically the effect of sciatic 
neuropathy affecting the lower extremities; and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under Diagnostic Codes 5292, 5295, and 5293 
would be pyramiding, for the period prior to September 23, 
2002.  38 C.F.R. § 4.14 (2005); see also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

With the revision of the regulations, however, a higher 
rating may be attained by separately evaluating the 
orthopedic and neurologic manifestations of the veteran's low 
back strain with postoperative disc disease.  Subjectively, 
the veteran complains of continuous pain, exacerbated by 
prolonged standing (greater than two hours), prolonged 
sitting (greater than 20 minutes), and repetitive bending and 
lifting.  The record reflects that he underwent a series of 
epidural steroid injections in mid 2001 to address his pain 
and also underwent an L5-S1 microdissection 


diskectomy in September 2001.  Since then, with the exception 
of findings on the May 2003 VA examination, the veteran has 
had slight to moderate limitation of motion in flexion, while 
his movement in extension, lateral rotation, and lateral 
flexion have been a full 30 degrees bilaterally.  Findings on 
the most recent VA examination in March 2005 are consistent 
with this characterization, showing only limitation in 
forward flexion of 15 degrees.  Objective evidence has 
demonstrated full strength to slightly diminished strength.  
Muscle spasms have not been noted on examination at all 
pertinent times.  The veteran has denied experiencing 
incapacitating episodes and review of treatment records 
reveal none.  

Evaluation under Diagnostic Code 5292 does not afford the 
veteran a rating higher than 20 percent because range of 
motion of his lumbar spine, as noted above, is not 
appropriately characterized as severe.  Thus, a 40 percent 
evaluation is not warranted.  Objective evidence also fails 
to show the veteran has met the criteria for a higher rating 
under Diagnostic Code 5295.   Evaluation under this code 
relies upon findings that the veteran does not have, listing 
of the whole spine to the opposite side, and he has not 
demonstrated marked limitation of forward bending in standing 
position or loss of lateral motion.  As noted above, the 
veteran has full range of motion in lateral rotation and 
lateral flexion.  Consequently, a 40 percent rating is not 
for application because the veteran's low back strain with 
postoperative disc disease cannot be characterized as severe.   

As noted earlier, the veteran's back disability has not 
manifested in incapacitating episodes.  Accordingly, 
evaluation under Diagnostic Code 5293 effective September 23, 
2002, and Diagnostic Code 5243 effective September 26, 2003, 
based on incapacitating episodes does not afford the veteran 
a rating higher than 20 percent.  

Evaluation under Diagnostic Code 5293 effective September 23, 
2002, and Diagnostic Code 5243 effective September 26, 2003, 
based on chronic orthopedic and neurological manifestations 
does not afford the veteran a higher rating.  As previously 
discussed, the veteran has full range of motion with only 
slight to moderate limitation in forward flexion.  His 
overall limitation of motion in the 


lumbar spine is appropriately characterized as slight.  As 
such, he meets the criteria for a 10 percent evaluation under 
Diagnostic Code 5292.  No more than a 10 percent rating is 
for application under Diagnostic Code 5295 because objective 
evidence fails to show muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in forward 
bending.  The veteran does, however, have characteristic pain 
on motion, meeting the criteria for a 10 percent evaluation.  
Evaluation of DeLuca factors does not afford the veteran any 
additional compensation under codes 5292 and 5295, despite 
pain on extremes of lateral flexion noted on the March 2005 
VA examination.  In this regard, objective evidence also 
demonstrates no significant motor weakness and no change with 
repetition, such as increase in ache, soreness, fatigability, 
or tenderness.  The veteran has denied any flare-up of 
symptomatology, noting that his symptom of pain is constant 
or ongoing without significant exacerbation.  As such, 
chronic orthopedic manifestations warrant no more than 10 
percent.

Evaluation of chronic neurological manifestations does not 
afford the veteran a rating higher than 10 percent.  Symptoms 
of radicular pain have improved since the veteran underwent 
surgery in September 2001.  The veteran's hearing testimony 
spoke of radiating pain in the past tense and indicated left 
leg pain was not constant.  (Transcript (T.) at p. 1)  Over 
the years objective evidence has revealed some signs of 
slight neurological deficits, such as the diminished ankle 
jerk, 1/2-inch atrophy in the left calf, decreased sensation to 
light touch over the left L5-S1 dermatome, decreased 
vibratory sensation in the left great toe, and pinprick 
decrements.  However, objective evidence indicates that these 
manifestations have not resulted in chronic neurological 
impairment, as there is no motor weakness and no complaint or 
finding of bowel or bladder impairment.  Thus, the disability 
picture establishes no more than slight chronic neurological 
impairment, which is noncompensable.  If characterized as 
mild, a 10 percent rating at the most would be assignable.  

When evaluating chronic orthopedic manifestations under the 
General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, no more than a 10 
percent evaluation is warranted.  In this regard, the veteran 
has consistently demonstrated forward flexion of the 
thoracolumbar spine greater than 


60 degrees and a combined range of motion of the 
thoracolumbar spine well over 120 degrees.  As previously 
discussed, DeLuca factors do not result in additional 
disability and this is especially evident when evaluating 
under the revised criteria, as the veteran still greatly 
exceeds range of motion for a 20 percent evaluation, even 
with consideration of impairment from pain and repetition.  
As noted earlier, muscle spasm has not been established.  
Moreover, guarding has not been noted as severe or otherwise, 
such that abnormal gait or abnormal spinal contour resulted 
therefrom.  Consequently, chronic orthopedic and neurological 
manifestations do not result in combined ratings greater than 
20 percent.  

In summary, objective evidence fails to establish that 
criteria for a rating in excess of 20 percent have been met 
under either the old regulations or the revised regulations.  
As the preponderance of the evidence is against the claim for 
a rating in excess of 20 percent for the veteran's low back 
strain with postoperative disc disease, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

As a final matter the Board has evaluated whether referral 
for an extraschedular rating is warranted.  The veteran's 
testimony indicated that he is employed as a "vacummette 
millization attendant," which requires him to repeatedly 
bend over baskets and pick up parts to inspect them.  The 
work does not require any accommodations from his employer 
and the veteran has only missed a few days from work.  (T. at 
pp. 3-4)  Other than the hospitalization to undergo the L5-S1 
microdissection diskectomy in 2001, the record reveals no 
hospitalizations for treatment of the veteran's low back 
strain with postoperative disc disease.  As such, the 
evidence presents no record of extraordinary factors that 
establish the service-connected low back strain with 
postoperative disc disease disability by itself has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
is not warranted.




ORDER

An increased evaluation, in excess of 20 percent, for low 
back strain with postoperative disc disease, exclusive of a 
temporary total convalescent rating, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


